

117 HR 5489 IH: Streamlining Public Company Accounting Oversight Act
U.S. House of Representatives
2021-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5489IN THE HOUSE OF REPRESENTATIVESOctober 5, 2021Mr. Huizenga introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Sarbanes-Oxley Act of 2002 to transfer the Public Company Accounting Oversight Board to the Securities and Exchange Commission, and for other purposes.1.Short titleThis Act may be cited as the Streamlining Public Company Accounting Oversight Act.2.Transfer of Public Company Accounting Oversight Board to Securities and Exchange Commission(a)Global amendmentsTitle I of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7211 et seq.) is amended—(1)in the title heading, by striking Public Company Accounting Oversight Board and inserting Office of Public Accounting Oversight; (2)by striking Public Company Accounting Oversight Board each place it appears and inserting Office of Public Accounting Oversight;(3)by striking the Board each place it appears and inserting the Office; (4)by striking The Board each place it appears and inserting The Office; and(5)by striking the Board’s each place it appears and inserting the Office’s. (b)RepealsSections 104, 105, and 107 of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7214; 15 U.S.C. 7215; 15 U.S.C. 7217) are repealed.(c)ReferencesBeginning on the date that is 2 years after the date of the enactment of this Act, any reference to the Public Company Accounting Oversight Board in any law, regulation, map, document, record, or other paper of the United States shall be deemed to be a reference to the Office of Public Accounting Oversight of the Office of the Chief Accountant of the Securities and Exchange Commission.(d)Termination of existing BoardThe Public Company Accounting Oversight Board shall terminate on the date that is 2 years after the date of the enactment of this Act.3.Establishment; administrative provisionsSection 101 of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7211) is amended—(1)by amending subsection (a) to read as follows: (a)Establishment of OfficeThere is established in the Office of the Chief Accountant of the Commission an Office of Public Accounting Oversight, to oversee the audit of companies that are subject to the securities laws, and related matters, in order to protect the interests of investors and further the public interest in the preparation of informative, accurate, and independent audit reports.;(2)by amending subsection (b) to read as follows: (b)DirectorThe Chief Accountant of the Office of the Chief Accountant of the Commission shall serve as the Director of the Office of Public Accounting Oversight.;(3)in subsection (c)—(A)in the heading, by striking the Board and inserting the Office;(B)by striking , subject to action by the Commission under section 107, and once a determination is made by the Commission under subsection (d) of this section;(C)in paragraph (3), by striking section 104 and inserting subsection (e);(D)in paragraph (4), by striking section 105 and inserting subsection (f);(E)in paragraph (5)—(i)by striking the Board (or the Commission, by rule or order) and inserting the Commission; and(ii)by inserting and after the semicolon; (F)in paragraph (6)—(i)by striking the rules of the Board and inserting the rules of the Commission; and(ii)by striking ; and and inserting a period; and (G)by striking paragraph (7);(4)in subsection (d)—(A)by striking The members of the Board and inserting The Chief Accountant of the Office of the Chief Accountant of the Commission; (B)by striking 270 days after the date of enactment of this Act and inserting 1 year after the date of the enactment of the Streamlining Public Company Accounting Oversight Act; and(C)by striking the last sentence;(5)by striking subsections (e), (f), and (g);(6)by inserting after subsection (d) the following:(e)Inspections of registered public accounting firmsThe Office shall conduct a continuing program of inspections to assess the degree of compliance of each registered public accounting firm and associated persons of that firm with this Act, the rules of the Commission, or professional standards, in connection with its performance of audits, issuance of audit reports, and related matters involving issuers. (f)Investigations and disciplinary proceedingsThe Commission shall establish, by rule, fair procedures for the investigation and disciplining of registered public accounting firms and associated persons of such firms. ;(7)by redesignating subsection (h) as subsection (g); and(8)in the heading of subsection (g), as so redesignated, by striking the Board and inserting the Office.4.Registration with the OfficeSection 102 of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7212) is amended—(1)in the section heading by striking the Board and inserting the Office;(2)in subsection (b)(2)(H), by striking the Board or the; and(3)in subsection (c)(2), by striking  for purposes of sections 105(d) and 107(c).5.Auditing, quality control, standards, and rulesSection 103 of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7213) is amended—(1)in the heading, by striking and Independence Standards and inserting Standards, and;(2)in subsection (a)(3)—(A)in subparagraph (A)(i), by striking , subject to the terms of section 107,;(B)by striking subparagraph (B); and(C)by redesignating subparagraph (C) as subparagraph (B); (3)in subsection (c) in the heading of paragraph (2), by striking Board and inserting Office; and(4)in subsection (d), by striking 101(h) and inserting 101(g).6.Foreign public accounting firmsSection 106 of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7216) is amended—(1)in the heading of subsection (a)(2), by striking Board and inserting Office; and(2)in subsection (c)—(A)by striking and the Board, subject to the approval of the Commission, may,; and(B)by striking (or Board).7.FundingSection 109 of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7219) is amended— (1)by amending subsection (b) to read as follows: (b)Annual budgets(1)Standard setting bodyThe standard setting body referred to in subsection (a) shall establish a budget for each fiscal year, which shall be reviewed and approved according to their respective internal procedures not less than 1 month prior to the commencement of the fiscal year to which the budget pertains.(2)The OfficeThe Commission shall establish the budget for the Office for each fiscal year. ;(2)in subsection (c)—(A)by amending paragraph (1) to read as follows: (1)Recoverable budget expenses(A)Standard setting bodyThe budget of the standard setting body referred to in subsection (a) for each fiscal year shall be payable from annual accounting support fees, in accordance with subsections (d) and (e). Accounting support fees and other receipts of such standard-setting body shall not be considered public monies of the United States.(B)The OfficeThe budget of the Office (reduced by any registration or annual fees received under section 102(f) for the year preceding the year for which the budget is being computed) for each fiscal year may be payable from annual accounting support fees, in accordance with subsections (d) and (e). Accounting support fees and other receipts of the Office.;(B)in paragraph (2), by striking shall and inserting may; (3)in subsection (d)—(A)in the heading, by striking the Board and inserting the Office;(B)in paragraph (1), by striking The Board shall establish, with the approval of the Commission, and inserting The Commission may establish;(C)in paragraph (2), by striking shall and inserting may; and(D)by striking paragraph (3);(4)in subsection (j)—(A)by striking either the Board,; and(B)by striking , or both,; and (5)by striking subsection (k).8.DefinitionsSection 110 of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7220) is amended—(1)by redesignating paragraphs (5) and (6) as paragraphs (6) and (7); and(2)by inserting after paragraph (4) the following:(5)OfficeThe term Office means the Office of Public Accounting Oversight of the Office of the Chief Accountant of the Commission..9.Technical and conforming amendments(a)DefinitionsSection 2(a)(9)(C) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7201) is amended by striking , 101(c), 105, and 107(c) and the rules of the Board and Commission issued thereunder and inserting and 101(c) and the rules of the Commission thereunder.(b)Exemption authoritySection 201(b) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7231(b)) is amended—(1)by striking The Board may and inserting The Commission may; and(2)by striking in the same manner as for rules of the Board under section 107..(c)Self-Regulatory organizationSection 603(y)(3) of the Consumer Credit Protection Act (15 U.S.C. 1681a(y)(3)) is amended by striking any entity established under title I of the Sarbanes-Oxley Act of 2002,.10.Rule of construction with respect to cooperative arrangementsNothing in this Act, or the amendments made by this Act, shall be construed to invalidate or otherwise affect a cooperative arrangement between the Public Company Accounting Oversight Board and a foreign auditor oversight authority (as defined in section 2(a) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7201(a))) in effect on the date that is 2 years after the date of the enactment of this Act. 11.RegulationsThe Securities and Exchange Commission may issue such regulations as may be necessary to carry out this Act.12.Effective dateThe amendments made by this Act shall take effect on the date that is 2 years after the date of the enactment of this Act. 